DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 have been rejected. 
	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claim is direct to checking minimum age for product access permission, which is an abstract idea. Specifically, the claim recites “…to verify the age of the user, to generate an age verification statement that the user of the [source A] is not a minor, and transmit the age verification statement to the [source A] and to then [source B]; wherein the [source B]..to operate only after receiving the age verification statement from the [source A]”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a system, a restricted electronic product, a mobile device, an age verification application included in the mobile device, and an age verification platform merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to “…transmit the age verification statement to the mobile device and then to the restricted electronic product…” it does not improve the functioning of a computer nor does it improve a technology or technical field. 
Specifically, these additional elements perform the steps or functions such as: verifying user age for product access permission, reporting the user satisfying the age requirement and permitting product access. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a system, a restricted electronic product, a mobile device, an age verification application included in the mobile device, and an age verification platform to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of checking minimum age for product access permission. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept 
Dependent claims 2-9 further describe the abstract idea of checking minimum age for product access permission. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 1 recites “A system for controlling the operation
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 2-9 are also rejected as each depends on claim 1.
Means-Plus-Function
Claim 1 recites: 
“an age verification platform configured to verify the age of the user, to generate an age verification statement that the user of the mobile device is not a minor, and transmit the age verification statement to the mobile device and then to the restricted electronic product..”
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “an age verification platform”, that are coupled with functional languages without reciting sufficient structures to perform the recited functions (i.e. “…to verify…to generate…transmit…”) and the generic placeholders (i.e. “an age verification platform”) are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are also rejected as each depends on claim 1. 
Unclear Scope
Claim 5 recites “The system of claim 1, wherein unblocking of the operation of the restricted electronic device may further require that the restricted electronic product is paired with the mobile device using a pairing code that the user can obtain from the restricted electronic product…” Claim 5 further describes a function of “unblocking,” but claim 1, on which claim 5 depends, does not include an “unblocking” function. Therefore, it is unclear which function this limitation is further defining. Additionally, it is unclear whether the scope of the claim is limited to the functions of the system of claim 1, or whether it also includes the act performed by the user (“…the user can obtain from the restricted electronic product”). 
Claim 6 recites “The system of claim 1, wherein unblocking of the age-restricted operations of the restricted electronic product further requires that the mobile device is within a preset distance of the restricted electronic product which is 2 meters of less.” Claim 6 further describes a function of “unblocking,” but claim 1, on which claim 6 depends, does not include an “unblocking” function. Therefore, it is unclear which function this limitation is further defining. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
	
Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURPHY et al. (WO2019/126805A1 (“MURPHY”)).
Regarding claim 1, MURPHY teaches a system for controlling the operation of a restricted electronic product by a user to prevent operation by a minor, the system comprising: (MURPHY: Fig. 5, Fig. 9; ¶¶61, 247-248, 253; claim 1)
a restricted electronic product; (MURPHY: Fig. 5, "vaporizer 100, 200"; ¶¶61, 248, 253-254)
a mobile device in communication with the restricted electronic product; (MURPHY: Fig. 5, "digital device 305"; ¶¶61, 248, 253-254)
an age verification application included in the mobile device (MURPHY: Figs. 17-31; ¶¶253, 261-262, 265)
an age verification platform configured to verify the age of the user, to generate an age verification statement that the user of the mobile device is not a minor, and transmit the age verification statement to the mobile device and then to the restricted electronic product; (MURPHY: Fig. 5, "remote server 307", Fig. 9, Fig. 37-39; ¶¶220, 256, 265, 267; claim 9)
wherein the restricted electronic product is configured to operate only after receiving the age verification statement from the mobile device. (MURPHY: Fig. 9; ¶248)
Regarding claim 2, MURPHY teaches the system of claim 1 as claim 2 being dependent of claim 1. 
MURPHY teaches wherein
wherein the restricted electronic product and the mobile device communicate via a wireless communication method included in the restricted electronic product and the mobile device, respectively. (MURPHY: ¶¶61-62)
Regarding claim 3, MURPHY teaches the system of claim 1 as claim 3 being dependent of claim 1. 
MURPHY teaches wherein
 wherein the restricted electronic product further comprises a control circuit operatively coupled to a critical component for the operation of the restricted electronic product (MURPHY: Fig. 1, Fig. 3, Fig. 5; ¶¶52, 59) so that the control circuit can block or unblock age-restricted operations of the restricted electronic product by controlling whether or not the age verification statement is received from the mobile device and it is positive or not. (MURPHY: ¶¶230, 248)
Regarding claim 4, MURPHY teaches the system of claim 1 as claim 4 being dependent of claim 1.  
MURPHY teaches:
The system of claim 1 further comprising a cloud-based age verification platform, wherein the age verification application of the mobile device can be operatively connected with the age verification platform for proving the age of the user. (MURPHY: ¶¶129, 220)
Regarding claim 7, MURPHY teaches the system of claim 1 as claim 7 being dependent of claim 1. 
MURPHY teaches further comprising 
The system of claim 1, wherein the restricted electronic product communicates with the mobile device via one of any suitable wireless protocol devices including WiFi, Bluetooth, and NFC. (MURPHY: ¶¶62, 239)
Regarding claim 9, MURPHY teaches the system of claim 1 as claim 9 being dependent of claim 1. 
MURPHY teaches further comprising 
The system of claim 1, wherein the restricted electronic product is a vaping device, an electronic cigarette, an electronic mild drug intake device, a heated tobacco electronic cigar, or a product used in public offering products or services only for adults, such as an automatic dispenser of alcohol, tobacco, etc., or an unattended betting machine, etc. (MURPHY: ¶61)
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MURPHY as applied to claim 1 further in view of Chen et al. (US 2015/0029942A1 (“Chen”)).
Regarding claim 5, MURPHY teaches the system of claim 1 as claim 5 being dependent of claim 1. 
MURPHY teaches:
wherein unblocking of the operation of the restricted electronic device may further require that the restricted electronic product is paired with the mobile device…a…code that the user obtain from the restricted electronic product (MURPHY: Figs. 37-39; ¶¶58, 62, 239, 261-262, 272)…
This is optional and only applicable for individually used products and for the convenience of the end user. (MURPHY: ¶104)
MURPHY does not explicitly teach using a pairing code for pairing the electronic product with the mobile device. However, Chen teaches the electronic product being paired with the mobile device using a pairing code that the user can obtain from the electronic product (Chen: ¶¶8, 29-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of vaporizer controls of MURPHY to incorporate pairing method for electronic device (Chen: ¶8) of Chen so that manually operation processes for a user to establish wireless connection between 
Additionally, the limitation “This is optional and only applicable for individually used products and for the convenience of the end user” recites optional language. (MPEP 2143.03 states “…Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation...”)
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY as applied to claim 1 further in view of Donnellan et al. (US 9,326,091B2 (“Donnellan”)).
Regarding claim 6, MURPHY teaches the system of claim 1 as claim 6 being dependent of claim 1. 
MURPHY teaches: 
wherein unblocking of the age-restricted operations of the restricted electronic product further requires that the mobile device is within a preset distance of the restricted electronic product (MURPHY: Fig. 13F; ¶¶107-109, 112, 218, 225, 230)…
MURPHY teaches the unblocking of the age-restricted operations of the restricted electronic product when the mobile device is within a preset distance of the restricted electronic product (MURPHY: ¶112). MURPHY does not explicitly teach the preset distance is 2 meters of less.
However, Donnellan teaches the mobile device is within a preset distance of the product which is 2 meters of less (Donnellan: 12:64-13:15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of vaporizer controls of MURPHY to incorporate wireless communication between the mobile device and another device within a distance of 2 meters of less (Donnellan: 12:64-13:15) of Donnellan to reduce the opportunities for error, add security and provide greater efficiency (Donnellan: 3:3).
Regarding claim 8, MURPHY teaches the system of claim 1 as claim 8 being dependent of claim 1. 
MURPHY teaches further comprising 
The system of claim 1, wherein the restricted electronic product communicates with the mobile device via NFC to ensure that communication can be established only when the mobile device and the restricted electronic product are within a distance (MURPHY: Fig. 8B, block 862, Fig. 13F; ¶¶107-109, 112, 218, 225, 230) ....
MURPHY does not explicitly teach a distance that is less than about 30 cm or less, preferably 20 cm. However, Donnellan teaches a distance of the NFC communication between the mobile device and the product is less than about 30 cm or less (Donnellan: 12:64-13:15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of vaporizer controls of MURPHY to incorporate NFC-based communication between the mobile device and another device within a distance less than 30 cm or less (Donnellan: 12:64-13:15) of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khalifa (US 2019/0197225A1) teaches biometric handheld vaporizer and method of preventing underage use.
FUJIOKA (WO 2020/205806A1) teaches securely authenticating device usage and access.
Achtient et al. (US 10,820,358B2) teaches Bluetooth low energy connection management. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/C.K./Examiner, Art Unit 3685  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685